Citation Nr: 0621593	
Decision Date: 07/21/06    Archive Date: 08/02/06	

DOCKET NO.  05-06 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hypertension.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1965 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for hypertension, as secondary to service-connected Type II 
diabetes mellitus (DM), with a noncompensable evaluation.  
The case is now ready for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Service-connected hypertension does not result in a 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, and the veteran is not 
shown to have a history of diastolic pressure predominantly 
100 or more although he does require continuous medication 
for control.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims and to make reasonable 
efforts to assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in March and 
April 2004, prior to the issuance of the initial adverse 
rating decision now on appeal from July 2004.  These 
notifications informed the veteran of the evidence necessary 
to substantiate his claim, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
All records of the veteran's treatment have been collected 
for review, the veteran was provided multiple VA examinations 
which are adequate for rating purposes, and records of the 
veteran's private medical treatment were also collected for 
review.  The veteran was provided the regulatory 
implementation of VCAA and the laws and regulations governing 
his claim for increase for hypertension in multiple 
statements of the case.  The veteran does not argue nor does 
the evidence on file suggests that there remains any 
outstanding relevant medical evidence which has not been 
collected for review.  VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran was provided VCAA notice with respect to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
March 2006.  Although this notice may not have been timely 
provided to the veteran, the Board can find no error in the 
adjudication of this appeal when the medical evidence shows 
that he has not met the criteria for a compensable evaluation 
for hypertension at any time during the pendency of the 
appeal.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.  

A compensable (10 percent) evaluation for hypertension 
(hypertensive vascular disease) is warranted when diastolic 
pressure is predominantly 100 or more, or when systolic 
pressure is predominantly 160 or more, or for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

Analysis:  The clinical evidence on file reveals that the 
veteran was first diagnosed for both noninsulin-dependent 
diabetes mellitus (Type II) and hypertension in October 2002.  
Service connection for diabetes was granted based upon the 
veteran's presumed exposure to Agent Orange in Southeast 
Asia, and service connection for hypertension was granted as 
secondary to diabetes.

Private treatment records show the veteran's reported blood 
pressure readings as follows:  September 2002 - 150/90, 
October 2002 - 160/100, November 2002 - 150/68, March 2003 - 
116/56, and March 2004 - 142/70.  The only blood pressure 
reading on file indicating a diastolic pressure of 100 is the 
one taken privately in October 2002, and this was noted to 
have occurred the day following the death of the veteran's 
spouse.  Multiple entries in these private treatment records 
indicate that the veteran's hypertension was well controlled.  
In March 2003, the physician wrote that his hypertension was 
great with low dose Zystril.

VA outpatient treatment records document that in December 
2004, blood pressure was 126/70, in June 2005 blood pressure 
was 116/62, and in December 2005 blood pressure was 126/70 
and 132/72.

During the pendency of this appeal, the veteran was provided 
multiple VA examinations.  In April 2004, blood pressure was 
152/78.  In June 2004, blood pressure was 160/75, 150/75, and 
155/75.  In July 2004 blood pressure was 136/68.  In October 
2004 blood pressure was 156/66.

The June 2004 VA examination for hypertension noted that the 
veteran's diabetes itself was well controlled on an oral 
hypoglycemic agent, insulin is not required.  It was noted 
that the veteran had no history of headache, dizziness or 
visual disturbances.  There were no neurologic symptoms.  
There was no history of stroke or transient ischemic attacks.  
There was no history of heart disease, no history of chest 
pain, dyspnea, orthopnea, paroxysmal nocturnal dyspnea or 
peripheral edema.

During the pendency of this appeal, the veteran has written 
statements arguing that he should receive a 10 percent 
evaluation for his hypertension because it requires 
medication for control, or because it was considerably higher 
before it was diagnosed, and because it is attributable to 
his service-connected diabetes.

A preponderance of the evidence on file is against an 
increased (compensable) evaluation for hypertension at all 
times during the pendency of this appeal.  Both the veteran's 
noninsulin-dependent, Type II diabetes mellitus and his 
hypertension are shown to be well controlled on minimal 
medication.  At no time since the veteran was initially 
diagnosed for hypertension and diabetes in October 2002 has 
the veteran's hypertension been shown to include a diastolic 
pressure at predominantly 100 or more or systolic pressure 
predominantly at 160 or more.  The veteran is never shown to 
have had diastolic pressures predominating at 100 or more.  
To the contrary, the veteran is shown on only a single 
occasion in October 2002 to have had a blood pressure reading 
of 160/100.  There are a multitude of blood pressure readings 
on file and this isolated blood pressure reading of 160/100 
in October 2002, the month that diabetes and hypertension was 
initially diagnosed does not constitute evidence of diastolic 
pressure predominating at 100 or more.  

It is noteworthy that the veteran's private physician noted 
on many occasions that the veteran's hypertension was 
"great," and well controlled on a low dose of Zystril.  In 
the absence of evidence showing that the veteran actually has 
a history of diastolic pressure predominating at 100 or more, 
the fact that he maintains excellent blood pressure with a 
low dose of Zystril or other medication does not warrant a 
10 percent evaluation in accordance with the schedular 
criteria.  


ORDER

Entitlement to an increased (compensable) evaluation for 
hypertension is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


